Citation Nr: 1452911	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right knee condition. 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1973 to October 1973; and from December 1990 to May 1991. The Veteran served in the United States Navy Reserve from March 1973 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of service connection for an acquired psychiatric disorder to include PTSD, and a right knee condition.  

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1. With resolution of all reasonable doubt in his favor, the Veteran's psychiatric disorder, currently diagnosed as an anxiety disorder, is related to his active service. 

2. The preponderance of the evidence is against a finding that the Veteran's right knee condition/pain was incurred by any incident of his active or inactive duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).






Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

The appellant has not been afforded a VA medical etiological opinion in conjunction with his right knee disorder appeal, and upon review of the record, the Board has determined that such an examination is not warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  In this regard, the Board denies the claims below on the basis that the Board finds that the evidence weighs against: (1) relevant chronic symptoms in service and (2) against continuous symptoms of relevant chronic diseases since service.  The appellant has not otherwise provided evidence that indicates that there may be a nexus between the claimed disability and his service.  As the Board has found no possible indication to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2014).

Psychiatric Disorders (PTSD) 

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD. The Veteran served active duty in Saudi Arabia from December 1990 to May 1991, in Operation Desert Storm/Shield. The Veteran asserts that his various psychiatric conditions to include anxiety disorder, depression and PTSD, are a result of his active military service overseas. The Veteran has been diagnosed with an anxiety disorder, and the evidence is at least in equipoise that it is related to his military service. Therefore, the Veteran's claim for service connection for an acquired psychiatric condition is granted.  

The Board notes that the VA's regulations regarding rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions. See 79 Fed. Reg. 45093 (August 4, 2014). However, the Secretary of the VA has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board. Id. Therefore, here, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's service connection claim for psychiatric disorders. 

The threshold consideration for any service connection claim is the existence of a current disability. The Veteran was afforded a VA Compensation & Pension (C&P) medical examination in September 2014 regarding his psychiatric disorders, to include PTSD. In this examination, the examiner considered all of the Veteran's claimed symptomatology including his sleeplessness and fatigue, as well as the Veteran's named stressors during his tour in Saudi Arabia. The VA examiner investigated and considered the Veteran's past medical history and diagnoses, as well as conducting an exhaustive in person interview with the Veteran during the exam. The examiner in turn concluded he had an Axis I diagnosis of anxiety disorder.

The Board finds that the September 2014 VA examiner's opinion to be most probative in establishing a diagnosis of the Veteran's current psychiatric disorder. The examiner's opinion is clearly factually informed, medically based and responsive to this inquiry. The examiner provided a full and complete rationale for her opinion which was based on a comprehensive in-person interview of the Veteran, regarding his full mental health history, to include pre and post military. The examiner reviewed the Veteran's medical history, to include the Veteran's previous diagnoses and treatments, and provided a diagnosis under the full DSM-5 diagnostic criteria. The Board finds this examination and diagnosis fully satisfies the first factor in establishing a current disability.  
   
The Veteran asserts that he believes that his psychiatric conditions can be attributed to two events during his deployment; first, he explains that his camp was attacked on several occasions with scud missiles that exploded above this heads, and second, that on one occasion he was involved in an altercation with a marine on base. He states that both events directly caused his current psychiatric disorder. Specifically, during the Veteran's September 2014 VA examination, he states to the examiner that while he has suffered from anxiety, or "nerves", his whole life, the condition was "tweeked" up after he went to deployment for Desert Storm. 

The Veteran's claims file largely consists of STRs from both active duty and his reserve service, and VA treatment records.  These records reveal that, as stated in the preceding paragraph, the Veteran's anxiety disorder began on or around when he was discharged from active service in May 1991, and continued, in various levels of severity, since that time. 

The evidence reveals that there is no record of the Veteran being prescribed any medication for the purposes of subduing symptoms related to anxiety until after 1991. Entrance and separation examinations from his first tour of active duty in 1973, as well as nearly two decades of physical examinations and STRs, from his reserve service, reveal that the Veteran took no medication, nor pronounced any symptomatology of anxiety, or any other psychiatric condition, prior to 1991. Indeed, on his Report of Medical History the Veteran affirmatively wrote that he was in good health and took no medications. See e.g. Report of Medical History, February 9, 1985; January 14, 1984; February 25, 1975, February 15, 1976. In fact, just prior to his separation from active duty in May 1991, the Veteran reported explicitly that he was "presently in good health and taking no medications."  Report of Medical History, March 1991. 

However, immediately after the Veteran was discharged from active duty in May 1991, he started suffering from symptoms of anxiety. A review of his VA records reveal that shortly after his return in October 1991, the Veteran reported having trouble sleeping for nearly a week and a half, and suffered from chronic fatigue. At that time, treatment records show that the Veteran's sleeplessness was believed to be due to the Veteran's jet lag from his travels from southwest Asia, and his lack of work since his return. The Veteran was prescribed Benadryl to help him sleep. STRs reveal that the Veteran was diagnosed with chronic fatigue syndrome. In that same month, in July 1993, the Veteran filed a claim with the VA for service connection for sleep disturbance and chronic fatigue syndrome, among other issues. Both claims were denied by the VA in a December 1993 ratings decision. The Board, however, finds this chronology of events highly probative in assessing nexus between the Veteran's current anxiety disorder and his service overseas. 

Moreover, the Board finds that the Veteran's assertion that his anxiety, or "nerves", and symptoms thereof, have proceeded since the end of his service in 1991 is supported by the VA treatment records on file. While the Veteran started showing signs of possible psychiatric disorders as early as 1991, with his sleeplessness and chronic fatigue, his anxiety has consistently been noted in treatment records throughout the period after 1991. VA treatment records have consistently noted that the Veteran seemed nervous or anxious. Indeed, the Veteran has been on some form of anxiety medication since his return from Saudi Arabia. 

In analyzing the totality of the VA treatment records as well as his STRs during service, the Board finds that the Veteran's service overseas caused, or in some way aggravated, his current anxiety disorder.  Consequently, the Board finds that the Veteran's diagnosed anxiety disorder was incurred or aggravated by his military service overseas, and his claim of service connection for an acquired psychiatric condition must be granted. 

The Board notes, however, that the opinion offered by the September 2014 examiner noted that the Veteran's anxiety disorder did not stem from his military service, but rather his childhood. The examiner explained that the Veteran's anxiety is the result of the living situation during his childhood and the fact that his relationship with his grandfather, of whom he lived with growing up, was abusive. The examiner found that the Veteran's Axis I diagnosis for anxiety disorder was less likely than not, related to his military service. 

The Board finds that this opinion, regarding the cause of the Veteran's anxiety, is inadequate because the examiner failed to address whether the Veteran's anxiety disorder was aggravated by his service. VA regulations for establishing service connection includes disorders and injuries that were both incurred or aggravated by a Veteran's military service. See Hickson v. West, 12 Vet. App. 247 (1999). Therefore, even if the Veteran's anxiety disorder was caused by the Veteran's childhood and not this military service, the examiner would have been required to opine on whether the Veteran's military service aggravated his anxiety. Therefore, the Board finds that the VA examiner's analysis of the etiology of the Veteran's anxiety disorder to be inadequate, and therefore, holds little probative value in determining a nexus between the Veteran's current condition and his service. 

However, the Board finds that the VA examiner's diagnosis of a current psychiatric condition of an anxiety disorder to be valid.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  As explained in the above sections, the examiner provided a fairly comprehensive examination and reasoning in establishing an Axis I diagnosis for anxiety disorder, under the DSM-5 criteria. The Board finds no reason such diagnosis does not remain probative in the present claim. Id. 

The Board does recognize that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007). The Board also notes that further developments could be undertaken, to include a remand for an addendum medical opinion to clarify the etiology of the Veteran's disorder. However, such actions would unduly delay a decision to the Veteran, and is also unnecessary in light of relevant medical evidence already of record before the Board. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"). The Board finds that such addendum opinion is not essential in reaching a disposition in this claim, and that enough competent medical evidence is of record to make a final determination. 

As noted in the preceding paragraphs, the Veteran started experiencing symptoms due to his now diagnosed anxiety disorder almost immediately after coming home from his deployment in May 1991. Contemporaneous medical records from that period of time until now, notes the Veteran being anxious and/or fatigued, and on some sort of prescription drug for such anxiety since that time.  Similarly probative, there is no evidence in the Veteran's claims file that he suffered from any psychiatric condition, or symptoms thereof, prior to 1991. Nor any evidence that the Veteran took any type of medication for anxiety. 

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion"). Given the short gap in time between the Veteran's separation from service, and onset of observable symptoms of a psychological condition such as insomnia and chronic fatigue, the Board finds that the evidence tends to show that his current condition is at least likely as not caused by, or aggravated, by his service. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board notes that the Veteran has been diagnosed with an anxiety disorder and other psychiatric diagnoses in the past, including PTSD.  However, the Board finds the most probative evidence of record shows that the Veteran has an anxiety disorder and not PTSD.  Except where noted above, the evidence does not differentiate symptoms attributable to anxiety versus those due to PTSD or depression. Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected anxiety disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

Right Knee Condition

The Veteran asserts that he has experienced right knee pain since a service related incident April 1974. Following a careful review of the evidence of record, the Board finds the preponderance of evidence is against the Veterans' claim of service connection for a right knee condition. Therefore, the claim is denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that active military service, for VA purpose, includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2014). Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Annual training is an example of active duty for training while weekend drills are inactive duty. 

The Veteran has claimed that his in-service incident, where he was hit by a pick, happened while training in Puerto Rico on April 29, 1974. While his military personnel records do not indicate where he was stationed, they do, however, note that he was training with the Reserve Naval Mobile Construction Battalion-24 between the dates of April 27, 1974 to May 11, 1974. The Veteran's STRs notes that he was returned to duty after a follow-up from reporting to sick call. The Board finds that he was on inactive duty training (INACDUTRA).  However, regardless of the type of service, active or inactive training, the standard in establishing service connection for an 'injury' remains the same. 

In this regard, the threshold question to establish service connection is whether the Veteran has a currently diagnosed condition. The Board notes that the Veteran has claimed that he has had intermittent right knee pain since his April 1974 incident. Specifically, he claims that he experiences stiffness in his right knee, he needs to use the rails to go down stairs, and that he has trouble squatting. 

In August 2010, VA treatment records note that the Veteran complained about chronic pain in his right knee. At that time, the Veteran was afforded an examination, which included x-ray analysis, on his right knee. The August 2010 examination noted a normal range of motion and good strength of the Veteran's right knee. However, x-rays conducted during that examination revealed mild degenerative changes. The examiner diagnosed the Veteran with right knee arthralgia, or chronic right knee pain. Therefore, the Board finds that the Veteran does have a current disability.

However, the Board notes that there is a lack of competent and credible evidence of right knee pathology during service and for many years following the injury.  The service treatment records are negative for signs, symptoms, or diagnoses relating to the Veteran's right knee for more than 20 years after the incident.  The Veteran's May 1974 separation examination report is also negative for any signs of right knee problems, and the Veteran himself affirmatively noted on the Report of Medical History that he did not have any knee problems.

Although the record shows a current diagnosis of right knee arthritis (see, e.g., VA treatment record from August 2010), it does not contain reliable evidence or an indication which relates the claimed disability to any injury. In this matter, the Board notes that while VA treatment records from August 2010 indicated arthritis in the Veteran's right knee, the treatment provider did not give any indication that the Veteran's condition has any etiological connection to the Veteran's military service.

Although the Veteran has reported intermittent problems with his right knee since 1974, it appears that the earliest post-service diagnosis of the condition was the August 2010 exam, when a VA treatment provider indicated that the Veteran had mild degenerative changes in his knees. The evidence does not document any complaints of his right knee condition in any treatment records, or STRs for his right knee condition prior to his complaint in 2010 - more than 35 years after the in-service incident.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints).  The lengthy period of time following the Veteran's service during which he did not complain of or seek treatment for his right knee, while not dispositive of his claim, can be a factor that weighs against the Veteran's claim.

The STRs from April 1974 note that the Veteran did in fact report to sick call after being hit by a pick. The initial prognosis noted that the Veteran was hit on the right knee and had slight swelling, stiffness and slight abrasions. However, notes from the STRs for the subsequent follow-up appointment several days later, in May 1974, reveal that the Veteran was in fact hit on his right "lateral side of distal right thigh," and not his right knee. The STR also showed a normal range of motion for the Veteran right knee, and that a contusion on the right thigh. 

Moreover, the Board finds the Veteran's lay statements are not credible in light of the evidence on file. While these lay statements are competent, they must be weighed against the remaining evidence in the claims file. Madden v. Gober, 125 F.3d 1447.  As noted above, STRs of the relevant period noted no complaints to sick call regarding his right knee (other than the April 1974 note), nor were there any complaints to the medical examiner during his pre and post-deployment medical assessments.  The contemporaneous medical records of more than 35 years not only failed to reveal any complaints of right knee pain, but contained affirmative reports from the Veteran that his knees were normal. Specifically, the Board points to the Veteran's STRs for 20 years of service in the Navy Reserve. These records not only reveal no diagnosis or complaints of any pain or diagnoses of a right knee condition, but on all of them the Veteran affirmatively checked the box on the Report of Medical history that noted he had no problems with his knees. See e.g. Report of Medical History, February 1976, February 1979, March 1982, January 1984, February 1985, May 1986, and March 1991. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: An Introduction To The Law Of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Finally, while the Veteran is competent enough to identify he has pain in his right knee, he does not possess the specialized education, training, or knowledge to make a competent medical diagnosis regarding the etiology of his condition, given the complex nature of his knee disorder. See Jandreau, 492 F.3d 1372; see also Woehlaert, 21 Vet.App. 456.  Therefore, the Veteran's repeated claims that his condition was a result of the April 1974 incident in service is of little probative value. 

The Board finds that, after a look at the totality of the disability picture with the evidence noted above, the evidence fails to establish a nexus between the Veteran's current disability and his military service. Therefore, claim for service connection for a right knee condition is denied.  

Alternatively, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). If a chronic condition is not established/manifested in service, a showing of continuity of symptoms after discharge is required to support a claim. 38 C.F.R. § 3.303(b). The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed previously. Id. at 1339.
 
The Board acknowledges that continuity of symptoms after service may be established from competent and credible lay evidence, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the lay contentions regarding continuity of symptomology are rebutted by contradictory contemporaneous medical evidence of record, as presented above. Such competent and contemporaneous medical records indicate no such continuity of pain or disability at any time during or after his service. As such, the Board finds that the evidence does not reflect a continuity of symptoms after service.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for a right knee condition must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric condition is granted. 

Entitlement to service connection for a right knee condition is denied. 




____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


